107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis GROSHEL, Appellee,v.Mary CORLEY, individually and as Chief of Canteen Services,Veterans Administration Medical Center;  James B.Donahoe, individually and asAdministrator of VeteransCanteen Services, Appellants.
No. 95-4130saveCO
United States Court of Appeals, Eighth Circuit.
Feb. 26, 1997.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Mary Corley and James B. Donahoe appeal the district court's award of injunctive relief to Dennis Groshel, a blind vendor who operates vending machines as a Randolph-Sheppard Act licensee of the Minnesota Department of Economic Security.  See 20 U.S.C. §§ 107-107f (1994).  We have resolved the merits of Corley's and Donahoe's appeal in a consolidated case.  See Minnesota Dep't of Econ.  Sec. v. Riley, No. 96-2477 (8th Cir.  Feb. 26, 1997).  Our decision in the companion case renders this case moot.  Hence, we dismiss Corley's and Donahoe's appeal, vacate the district court's order, and remand with instructions to dismiss the case.  See Longley v. Holahan, 34 F.3d 1366, 1367 (8th Cir.1994).